   Case: 4:20-cv-01089-MTS Doc. #: 58 Filed: 08/23/21 Page: 1 of 1 PageID #: 176



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SETH GLEASON,                                    )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:20-cv-01089-MTS
                                                 )
RODNEY E. SHERMAN, et al.,                       )
                                                 )
            Defendants.                          )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss Count III, Doc. [9], of

Plaintiff’s Complaint for failure to state a claim upon which relief can be granted under Fed. R. Civ.

P. 12(b)(6). In Counts I and II of Plaintiff’s Complaint, he brings a claim under the Fair Labor

Standards Act and the Missouri Minimum Wage Law. In Count III, Plaintiff brings a claim for

breach of contract, alleging that Defendants breached their contract when they failed to pay Plaintiff

at the agreed rate for overtime hours Plaintiff worked. After reviewing the Complaint and all

relevant briefing on this Motion, the Court concludes that Plaintiff has pleaded sufficient factual

detail that, when taken as true, states a claim for breach of contract under Missouri law that is

plausible on its face. See Doc. [1] ¶ 28, 30–31, 66–73; see also Lustgraaf v. Behrens, 619 F.3d 867,

873 (8th Cir. 2010) (detailing standard under motion to dismiss for failure to state a claim under

Fed. R. Civ. P. 12(b)(6)).

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, Doc. [9], is DENIED.

Dated this 23rd day of August, 2021.



                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE
